Title: From George Washington to George Clinton, 15 April 1781
From: Washington, George
To: Clinton, George


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 15th April 1781.
                        
                        The Bearer Mr Fish of Saratoga district came to me this morning, with the intelligence of which the inclosed
                            is a Copy. How he obtained it from one Harris, he will inform your Excellency. Harris, whose Character perhaps your
                            Excellency may be acquainted with, is to meet the party under the command of Ensign Smith the 20th of this month—is to
                            convey a packet to Albany and to carry another back to them. He proposed to Fish to seize him at a place to be agreed upon
                            and to take the letters from him. But I think a better way would be, to let him carry the letters and answers in the first
                            instance to Genl schuyler, who might contrive means of opening them without breaking the seals—take Copies of the
                            contents, and then let them go on. By these means we should become Masters of the whole plot—whereas, were we to seize
                            Harris upon his first tour, we should break up the chain of communication, which seems so providentially thrown into our
                            hands. Should your Excellency approve of the measure which I have suggested, you will be pleased to write to Genl Schuyler
                            upon the subject, and desire him, should business call him from Albany, to leave the conduct of the Affair in proper hands
                            in his Absence. I have promised Fish that both he and Harris shall be handsomely rewarded if they execute the Business
                            with fidelity.
                        I have recd your Excellency’s favors of the 30th ulto and 8th Inst. Every thing in my power shall be done to
                            keep up the supply of provision to the Northward, but our great difficulty now lies in getting it from the Magazines in
                            the neighbouring States. The Quarter Master in Moneyless and the people refuse to work longer upon Certificates. With the
                            highest Respect and Esteem I am Yr Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                    